Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.4 KPMG Audit Plc Tel +44 (0) Financial Services Fax +44 (0) Saltire Court DX 553002 Edinburgh 50 20 Castle Terrace Edinburgh EH1 2EG United Kingdom Private & confidential The Directors Your ref HBOS plc The Mound Our ref mp/cm Edinburgh EH1 1YZ 28 June 2010 Dear Sirs Consent of Independent Auditor We consent to the use of our report dated 26 February 2009, with respect to the consolidated balance sheets of HBOS plc and its subsidiary companies as of December 31, 2008 and 2007, and the related consolidated income statements, statements of recognised income and expense and cash flows for each of the years in the three-year period ended December 31, 2008, incorporated herein by reference and to the reference to our firm under the heading "Experts" in the prospectus. KPMG Audit Plc Edinburgh, United Kingdom KPMG Audit Plc, a UK public limited company, is a subsidiary of KPMG Europe LLP and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative, a Swiss Registered in England No 3110745 entity. Registered office: 8 Salisbury Square, London EC4Y 8BB
